DETAILED ACTION
Response to Amendment
The following is in response to the amendment of November 5, 2021.  The amendment has been entered.

Claim Rejections - 35 USC § 112

The rejection of claims 4, 6, 7, 11, and 95 under 35 U.S.C. 112(b) has been overcome by way of the amendment to claim 4.

Claim Rejections - 35 USC § 102

The rejection of claims 13, 96, and 99-101 under 35 U.S.C. 102(a)(1) as being anticipated by Aikawa (US 5,090,874) has been overcome by way of the amendment to claim 13.

Allowable Subject Matter
Claims 1-4, 6, 7, 11, 13, 22, 94-97, and 99-105 are allowed.
The following is a statement of reasons for allowance:
Claims 1-3:  In the claimed method for installing an apparatus for moving condensate in an enclosed, rotating cylinder for drying cellulosic pulp comprising all the claimed features including at least one blade along a portion of an inner surface of the cylinder such that the blade rotates with the cylinder, the prior art does not disclose or suggest at least a first portion of the blade proximate to a first end is substantially perpendicular to the central axis of the cylinder and at least a second portion of the blade proximate to a second end is substantially parallel to the central axis, wherein the blade has a pitch relative to the central axis varying from about 90 
Claims 4, 6, 7, 11, and 95:  In the claimed apparatus for moving fluid in a rotating cylinder comprising all the claimed features including a blade positioned along at least a portion of an inner surface of the cylinder such that the blade rotates with the cylinder, the blade shaped in a spiral path having a central axis and a diameter of between about 1 m and about 3 m, the prior art does not disclose or suggest that at least a portion of the spiral path has a pitch relative to the central axis greater than about 5 degrees, and that the blade has a pitch relative to the central axis varying from about 90 degrees at its first end to about 0 degrees at its second end.
Claims 22, 94, 97, and 102-105: In a system for making paper comprising all the claimed features including a rotating hollow cylinder and at least one blade positioned on an inner surface of the cylinder, wherein the blade extends in a spiral path across at least a portion of a length of the cylinder, the prior art does not disclose or suggest that at least a portion of the spiral path of the blade has a pitch relative to a central axis of the cylinder that varies along the length of the cylinder.
Claims 13, 96, and 99-101:  In the claimed apparatus for moving fluid in a rotating cylinder comprising all the claimed features including a blade shaped in a spiral path, the blade having a first end and a second end, the spiral path having a central axis, and at least a portion of the spiral path of the blade having a pitch relative to the central axis that varies along the length of the blade, the prior art does not disclose or suggest a blade that has a pitch relative to the central axis varying from about 90 degrees at its first end to about 0 degrees at its second end.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748